        Case
         Case:
             4:14-md-02541-CW
                18-15054, 05/09/2019,
                                 Document
                                      ID: 11291645,
                                            1192 Filed
                                                    DktEntry:
                                                       05/09/19
                                                              38, Page
                                                                   Page11ofof22

                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                     MAY 09 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 In re: NATIONAL COLLEGIATE                     No. 18-15054
 ATHLETIC ASSOCIATION
 ATHLETIC GRANT-IN-AID CAP
                                                D.C. No. 4:14-md-02541-CW
 ANTITRUST LITIGATION,
                                                U.S. District Court for Northern
                                                California, Oakland
 SHAWNE ALSTON; et al.,
                                                MANDATE
               Plaintiffs - Appellees,

 DARRIN DUNCAN,

               Objector - Appellant,

   v.

 NATIONAL COLLEGIATE
 ATHLETIC ASSOCIATION, The
 NCAA; et al.,

               Defendants - Appellees.


        The judgment of this Court, entered April 17, 2019, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.
Case
 Case:
     4:14-md-02541-CW
        18-15054, 05/09/2019,
                         Document
                              ID: 11291645,
                                    1192 Filed
                                            DktEntry:
                                               05/09/19
                                                      38, Page
                                                           Page22ofof22

                                        FOR THE COURT:

                                        MOLLY C. DWYER
                                        CLERK OF COURT

                                        By: Rebecca Lopez
                                        Deputy Clerk
                                        Ninth Circuit Rule 27-7
